DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the flexible thermal barrier layer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not refer to a flexible thermal barrier layer anywhere prior to line 10.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stahl et al. (US Patent Application No. 2011/0011019).
Regarding claim 1, Stahl et al. teach a sheet metal framing member (page 5, paragraph [0037]) in comprising with a multi-layer fire safety tape (page 5, paragraphs [0037], [0038]) configured for used in a fire rate wall assembly (page 1, paragraph [0004]), the multi-layer fire safety tape comprising a flexible thermal barrier layer (page 5, paragraph [0037]) attached to a flexible intumescent material layer (page 5, paragraph [0037]), and wherein the thermal barrier layer comprises a thermoplastic material (page 5, paragraph [0037]) that is on a surface of the sheet metal framing member (page 5, paragraph [0037], Fig. 1), and wherein the thermal barrier layer is attached to the intumescent layer such that thermal barrier layer is between the sheet metal framing member and the intumescent layer (page 5, paragraph [0037]).
Regarding claim 2, Stahl et al. teach wherein the intumescent layer is on the thermal barrier layer (page 1, paragraph [0037], Fig. 1).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (US Patent Application No. 2011/0011019) in view of Pilz et al. (US Patent Application No. 2013/0118102).
Stahl et al. are relied upon as disclosed above.
Regarding claim 3, Stahl et al. fail to teach wherein the thermoplastic material is a foamed thermoplastic that contains a plurality of closed cells.  However, Pilz et al. teach a multi-layer fire safety tape (page 2, paragraph [0029]) configured for use in a fire rate wall assembly (page 4, paragraph [0045]), the multi-layer fire safety tape comprising a foamed thermoplastic that contains a plurality of closed cells (page 3, paragraph [0031]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foamed material of Pilz et al. with the tape of Stahl et al. in order to form a seal between the top of the wall and the floor or ceiling above the wall (Pilz et al., page 3, paragraph [0031]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (US Patent Application No. 2011/0011019) in view of Pilz et al. (US Patent Application No. 2013/0118102), in further view of Wilson (US Patent No. 5,502,937).
Stahl et al. and Pilz et al. are relied upon as disclosed above.
Regarding claim 4, Stahl et al. fail to teach wherein the thermoplastic is a semi-crystalline polypropylene.  However, Wilson teaches a crystalline polypropylene material used in a fire protective insulating system (col. 3, lines 31-35).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a semi-crystalline thermoplastic as that of Wilson in the polyethylene of Stahl et al. because of its bonding and easily formable properties (Wilson, col. 3, lines 20-30).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (US Patent Application No. 2011/0011019) in view of Pilz et al. (US Patent Application No. 2013/0118102), in further view of Morgan et al. (US Patent Application No. 2003/0079425).
Stahl et al. are relied upon as disclosed above.
Regarding claim 5, Stahl et al. fail to teach wherein the flexible thermal barrier layer has a thickness ranging from about 1.0 to about 2.0 millimeters.  However, Morgan et al. teach a thermal barrier layer having a thickness between 0.1 mm to 60 mm (page 5, paragraph [0055]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the flexible thermal barrier layer of Stahl et al. to that of Morgan et al. in order to provide adequate fire protection (Morgan et al., page 5, paragraph [0055]).
Regarding claim 6, Stahl et al. fail to teach wherein the flexible barrier layer contains a plurality of internal cells with diameters ranging from about 100 to about 1,000 microns.  However, Morgan et al. teach a thermal barrier layer having a thickness between 0.1 mm to 60 mm (page 5, paragraph [0055]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the cell diameter of Stahl et al. to that of Morgan et al. in order to provide adequate fire protection (Morgan et al., page 5, paragraph [0055]).
Regarding claim 7, Stahl et al. fail to teach wherein the flexible intumescent material layer has a thickness ranging from about 1.0 to about 2.5 millimeters.  However, Morgan et al. teach a thermal barrier layer having a thickness between 0.1 mm to 60 mm (page 5, paragraph [0055]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the flexible intumescent material layer of Stahl et al. to that of Morgan et al. in order to provide adequate fire protection (Morgan et al., page 5, paragraph [0055]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (US Patent Application No. 2011/0011019) in view of Stough et al. (US Patent No. 6,226,946).
Regarding claim 8, Stahl et al. teach a framing member (page 5, paragraph [0037]) in combination with a multi-layer building construction tape for used in a building construction wall, ceiling, or floor assembly (page 1, paragraph [0004], page 5, paragraphs [0037], [0038]), wherein the multi-layer building construction tape comprises at least the following layers: a flexible thermal barrier layer (page 5, paragraph [0037]); an intumescent material layer adhered to the other side of the flexible thermal barrier layer (page 5, paragraph [0037]), wherein the thickness of the thermal barrier layer and the thickness of the intumescent material layer is less than the width of the flexible thermal barrier layer such that the lengthwise edges of the flexible thermal barrier layer may be bent over the lengthwise edges of the intumescent material layer (page 5, paragraphs [0037], [0038]).
Stahl et al. fail to teach a peel away protective layer adhered to one side of the flexible thermal barrier layer, wherein the width of the peel away protective layer and the flexible thermal barrier layer are substantially the same with each other along the one side; a first adhesive layer interposed between the peel away protective layer and the flexible thermal barrier layer.  However, Stough et al. teach a wall board joint tape comprising a pressure sensitive adhesive and a release coating (col. 1, lines 55-60).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the release coating and adhesive layer of Stough et al. with the tape of Stahl et al. so that the adhesive coated tape may be wound on itself in a roll for convenient dispensing (Stough et al., col. 1, lines 55-60).
Regarding claim 9, Stahl et al. teach a framing member (page 5, paragraph [0037]) in combination with a multi-layer building construction tape for used in a building construction wall, ceiling, or floor assembly (page 1, paragraph [0004], page 5, paragraphs [0037], [0038]).
Stahl et al. fail to teach a peel away protective layer adhered to one side of the flexible sound barrier layer, wherein the width of the peel away protective layer and the flexible sound barrier layer are substantially the same with each other along the one side; a first adhesive layer interposed between the peel away protective layer and the flexible thermal barrier layer; a polyethylene polymer layer adhered to the other side of the flexible sound barrier, wherein the polyethylene polymer that comprises the polyethylene polymer layer is cross-linked and unfoamed; and a second adhesive layer interposed between the flexible sound barrier layer and the polyethylene polymer layer.  However, Stough et al. teach a wall board joint tape comprising a pressure sensitive adhesive and a release coating (col. 1, lines 55-60), a polyethylene polymer layer that comprises a polyethylene polymer layer is cross-linked and unfoamed (col. 4, lines 33-10) and a second adhesive layer (col. 4, lines 33-40).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the release coating and adhesive layers of Stough et al. with the tape of Stahl et al. so that the adhesive coated tape may be wound on itself in a roll for convenient dispensing (Stough et al., col. 1, lines 55-60).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/22/2022